Citation Nr: 0627350	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  02-18 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Buerger's disease.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury and concussion with residual headaches, dizziness, and 
blackouts.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, 
claimed as due to exposure to herbicides.  

4.  Entitlement to service connection for acute peripheral 
neuropathy, claimed as due to exposure to herbicides.   

5.  Entitlement to service connection for residuals of an 
injury of the left eye, to include blurred vision.  

6.  Entitlement to a compensable rating for residuals of 
malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1969.  His military decorations include the Vietnam Service 
Medal, the Vietnam Campaign Medal, the Combat Infantryman 
Badge, and the Purple Heart.  His is service-connected for 
post-traumatic stress disorder (PTSD) rated 50 percent 
disabling and noncompensable ratings are assigned for 
residuals of malaria, residual scars of the forehead and left 
temporal area, and scars of the scrotal area.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the veteran's May 2002 Notice of Disagreement (NOD) and 
again in a May 2003 letter, he requested an RO hearing but in 
a July 2004 letter he conceded that due to his current 
incarceration he would be unavailable for a hearing.  

The rating action appealed also denied service connection for 
PTSD and entitlement to a compensable disability rating based 
on multiple noncompensable service-connected disorders which 
interfered with employability; however, these two claims were 
rendered moot by a January 2005 rating action which granted 
service connection for PTSD and assigned an initial 50 
percent disability rating.  No NOD was filed as to that 
disability rating.  


FINDINGS OF FACT

1.  The veteran did not appeal a May 1986 rating decision 
which denied service connection for a skin condition claimed 
as due to Agent Orange exposure, Buerger's disease, and 
blackouts and micturition syndrome and that rating action is 
final.  

2.  Additional evidence received since the unappealed rating 
action of May 1986, taken together with evidence previously 
on file, is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for Buerger's disease.  

3.  Additional evidence received since the unappealed rating 
action of May 1986, taken together with evidence previously 
on file, is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of a head injury and concussion with 
residual headaches, dizziness, and blackouts.  

4.  Additional evidence received since the unappealed rating 
action of May 1986, taken together with evidence previously 
on file, is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a skin disorder, claimed as due to exposure to 
herbicides.  

5.  The veteran has neurological complications from 
nonservice-connected vascular disease, variously diagnosed as 
Raynaud's phenomenon and as Buerger's disease, as well as 
left carpal tunnel syndrome, of postservice origin and as a 
possible complication of nonservice-connected vascular 
disease, but there is no medical evidence confirming he has 
acute and subacute peripheral neuropathy.  

6.  The veteran was given prescription glasses during service 
for myopia and the postservice evidence of conjunctivitis and 
cataract does not relate those disorders to military service; 
and there are otherwise no chronic residuals of an injury of 
the left eye.  

7.  The veteran does not have active malaria, has not had a 
recurrence of malaria for many years, and does not have any 
associated residuals. 


CONCLUSIONS OF LAW

1.  The unappealed rating action of May 1986 which denied 
service connection for a skin condition claimed as due to 
Agent Orange exposure, Buerger's disease, and blackouts and 
micturition syndrome is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2005).  

2.  The new evidence, when considered with the old evidence, 
is not sufficient to reopen the claim for service connection 
for Buerger's disease.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).  

3.  The new evidence, when considered with the old evidence, 
is not sufficient to reopen the claim for service connection 
for residuals of a head injury and concussion with residual 
headaches, dizziness, and blackouts.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  

4.  The new evidence, when considered with the old evidence, 
is not sufficient to reopen the claim for service connection 
for a skin disorder, claimed as due to exposure to 
herbicides.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  

5.  Peripheral neuropathy was not incurred in or aggravated 
during military service and is not the result of in-service 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.309(e) (2005).  

6.  Chronic residuals of a left eye injury were not incurred 
in or aggravated during military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2005).  

7.  The criteria are not met for a compensable rating for 
residuals of malaria.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.88b, Diagnostic Code 6304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Here, after the appeal was certified to the Board, the 
veteran was provided this notice.  

The VCAA notice did not cite the law and regulations 
governing effective dates but, despite this, the Board finds 
no prejudice.  If such a service connection claim is denied, 
the effective date matter is moot but if it were granted then 
this matter would be initially addressed by the RO.  The same 
is true as to the law and regulations governing the 
assignment of disability ratings.  So, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).   

PreAdjudication Notice Required

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO provided the veteran with VCAA notice after the 
initial rating decision in May 2002.  So, he was notified of 
the evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

To the extent that the 38 C.F.R. § 3.159 notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  

The action of the AOJ described above cured the procedural 
defect because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence, including informing the RO of the only 
possible source of any clinical records in recent years, 
inasmuch as he has been incarcerated for a number of years.  
Further, the RO readjudicated the issues subsequent to the 
notice.  Thus, the veteran has not been prejudiced by timing 
of the 38 C.F.R. § 31.59 notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini (38 C.F.R. § 3.159 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the five elements of a service connection claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Here, the veteran states that he was told that his service 
medical records (SMRs) were destroyed in a fire; however, his 
SMRs are on file, although some have slight discoloration, 
apparently from heat, they are intact and have not been 
destroyed.  He was provided a copy of his claim file in 
August 2001 and again in June 2002.  

Service Connection

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, such as brain hemorrhage, brain 
thrombosis, thromboangiitis obliterans (Buerger's disease), 
will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).   

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability, but compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Reopening

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 2002) and 38 C.F.R. 
§ 3.104 (2005) a rating action which is not appealed is 
final and the underlying claim may not be reopened unless 
new and material evidence is presented.  

The veteran was notified in June 1986 of a May 1986 rating 
decision which denied service connection for a skin disorder 
claimed as due to Agent Orange Exposure, Buerger's disease, 
and blackouts and micturition syndrome.  The veteran did not 
initiate an appeal, and that decision is final.  

New and material evidence is required to reopen the claim and 
warrant further consideration of them on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The VCAA amendments to 38 C.F.R. § 3.156 only apply to 
applications to reopen that were received on or after August 
29, 2001.  Here, the veteran's petition to reopen was 
received on August 20, 2001, prior to that cutoff date.  
Therefore, the amended version of 38 C.F.R. § 3.156(a), 
providing a new definition of new and material evidence, 
does not apply to the current appeal.  

Prior to the amended version of 38 C.F.R. § 3.156(a), new and 
material evidence was defined as evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Materiality 
contemplates evidence that "tend[s] to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  When determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Reopening of the Claim for Service Connection for Buerger's 
disease

Buerger's disease is "also called thromboangiitis 
obliterans, [and] is thromboangiitis of the small arteries 
and veins of the extremities and especially the feet 
resulting in occlusion, ischemia, and gangrene."  Watson v. 
Brown, 4 Vet. App. 309, 310 (1993).  "Raynaud's disease is a 
vascular disorder marked by recurrent spasm of the 
capillaries and especially those of the fingers and toes upon 
exposure to cold, characterized by pallor, cyanosis and 
redness in succession, usually accompanied by pain, and in 
severe cases progressing to local gangrene.  The terms 
'Raynaud's phenomenon' or 'Raynaud's syndrome' are used to 
describe the symptoms associated with Raynaud's disease."  
Watson v. Brown, 4 Vet. App. 309, 310 (1993).  

The evidence on file at the time of the unappealed 1986 
rating decision demonstrated that the veteran had a vascular 
disorder variously diagnosed as Raynaud's phenomenon and as 
Buerger's disease; however, it was not shown, even by 
history, to antedate a point in time more than one year after 
the veteran's February 1969 service discharge.  

The new evidence shows that the veteran has continued to 
receive treatment for this disorder, and the continued 
diagnoses of Raynaud's phenomenon and Buerger's disease.  The 
new evidence does not show that the etiology or onset of the 
disorder, however diagnosed, relates back either to the 
veteran's military service or to a point in time within one 
year after his service discharge.  

New evidence consisting, as in this case, of no more than 
current treatment records are not material to the issue of 
whether a disorder relates to military service.  

Accordingly, the application to reopen the claim for service 
connection for Buerger's disease is denied.  

Reopening of the Claim for Service Connection for residuals 
of a head injury and concussion with residual headaches, 
dizziness, and blackouts

The veteran is service-connected for PTSD, rated 50 percent 
disabling; and noncompensable ratings are assigned for 
malaria, scars of the forehead and left temporal area, and 
scars of the scrotal area.  So, the fact that the veteran 
sustained a head injury is already established, because he is 
service-connected for the residual scarring.  The veteran, 
however, claims that the injury caused headaches, dizziness, 
and blackouts.  

The old evidence revealed that a 1986 VA examination 
disclosed that he complained of having had headaches since 
1968 and having had blackouts since 1985 and the blackouts 
were felt to be due to micturition-tussive syncope.  

The new evidence includes the 2002 VA neurology examination 
which reported the veteran's complaints of dizziness and 
fainting spells which he related back to a time immediately 
following his inservice head injury.  It was based upon this 
history that there was an assessment of a right hemibody 
sensory loss possibly related to left-sided brain injury.  
Right hemibody sensory loss, however, was never found prior 
to that 2002 neurology examination, nor has it been 
subsequently documented.  Rather, that assessment, as well as 
the assessment at that time of possible post-traumatic 
positional dizziness were obviously based solely upon the 
history related by the veteran.  Such a diagnosis can have no 
greater value than the history upon which it is based and if 
the history is incorrect, the diagnosis can not rise to the 
level of competent medical evidence.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992) (because a medical professional 
is not competent to opine as to matters outside the scope of 
his or her expertise, and a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional); see also LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (where a history recorded by an examiner had not 
filtered, enhanced, or added medico-evidentiary value to the 
lay history through medical expertise).  

Indeed, that very VA neurology examination in 2002 noted that 
the veteran's postservice blackout had variously been 
attributed to alcoholic blackouts or to micturition syncope 
and the latter had previously been noted during VA 
hospitalization in February 1986, the report of which was on 
file at the time of the unappealed May 1986 rating decision.  

Indeed, more recent clinical evidence from the Texas 
Department of Corrections shows that that in December 2005 
the veteran had had seizures for only the past year.  They 
also show complaints of headaches associated with blurred 
vision.  

So, although the new evidence does tend to establish an 
etiology for the veteran's complaints of headaches and 
blackouts, it is not one of service origin or related to any 
inservice event, including head trauma.

Accordingly, the application to reopen the claim for service 
connection for headaches, dizziness, and blackouts is denied.  

Reopening of the Claim for Service Connection for a skin 
disorder, claimed as due to exposure to herbicides

The old evidence, on file at the time of the unappealed May 
1986 rating decision included a February 1986 VA dermatology 
which found that the veteran had keratosis pilaris.  

The new evidence also contains clinical records showing some 
complaints relative to the veteran's skin, such as a 1997 
notation in clinical records of the Texas Department of 
Corrections that the veteran had dyshidrotic eczema, but do 
not establish that there is any dermatological disorder, 
including no evidence of chloracne, which is related to 
military service or any inservice exposure to herbicidal 
agents.  

Accordingly, the application to reopen the claim for service 
connection for a skin disorder, claimed as due to exposure to 
herbicides is denied.  

Service Connection for Acute Peripheral Neuropathy, claimed 
as due to exposure to herbicides

38 C.F.R. § 3.307(6)(iii) provides that a veteran who, as in 
this case, served in the Republic of Vietnam during the 
Vietnam Era "shall be presumed to have been exposed during 
such service to an herbicide agent."  

Mere exposure, however, to Agent Orange is not a compensable 
occurrence.  See 38 U.S.C. § 1116; see also 38 U.S.C. 
§ 3.309(e); Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994) and Winsett v. West, 11 Vet. App. 420, 425 (1998).  

38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.307(a)(6) provide for 
presumptive service connection on the basis of herbicide 
exposure for diseases specified in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e).  These diseases must have been 
manifested to a degree of at least 10 percent within a 
specified period in a veteran who, while in the military, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  Acute and 
subacute peripheral neuropathy, becoming manifest to a degree 
of disability of 10 percent or more, are diseases listed at 
38 C.F.R. § 3.309(e).  

38 C.F.R. § 3.307(a)(6)(ii) provides that:

The diseases listed at Sec. 3.309(e) shall have 
become manifest to a degree of 10 percent or more 
at any time after service, except that . . . acute 
and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent of more 
within a year after the last date on which the 
veteran was exposed to an herbicide agent during 
active military, naval, or air service. 

Note 2 to 38 C.F.R. § 3.309(e) states that "[f]or the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  This presumption, however, applies only to acute 
and subacute peripheral neuropathy and not to chronic 
peripheral neuropathy.  In fact, "VA has determined that the 
evidence against an association between herbicide exposure 
and chronic peripheral neuropathy outweighs the evidence for 
such an association."  61 Fed. Reg. 57586, 57587 (November 
7, 1996).  

There remains for consideration, however, the issue of 
whether the veteran is entitled to service connection for 
peripheral neuropathy on a direct incurrence basis, due to 
Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

There is no clinical evidence establishing that the veteran 
had acute or subacute peripheral neuropathy that manifested 
within one year of his service discharge, much less any form 
of peripheral neuropathy that resolved within two years after 
service discharge.  

The evidence does show that, in recent years, due to his 
nonservice-connected vascular disease, variously diagnosed as 
Raynaud's phenomenon and as Buerger's disease, he has had 
complaints pertaining to his extremities which are of a 
neurological nature but are due to impaired vascular 
circulation.  In fact, he had at least two nerve blocks 
because of this very problem beginning more than one year 
after active service.  Also, a clinical notation from the 
Texas Department of Corrections indicates that in the1990s 
his left CTS was thought to be a complication of the 
nonservice-connected vascular disease.  

There is, however, no diagnosis of acute or subacute 
peripheral neuropathy at any time.  Accordingly, service 
connection for acute or subacute peripheral neuropathy is not 
warranted.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  

Service Connection for Left Eye Injury Residuals, Including 
Blurred Vision

The SMRs show that the veteran complained of blurred vision 
after an injury but after an examination he was issued 
prescription glasses for diminished visual acuity due to 
myopia.  Myopia is "nearsightedness."  Parker v. Derwinski, 
1 Vet. App. 522, 523 (1991).  In other words, myopia is a 
refractive error of the eyes.  

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2005).  

Otherwise, the evidence does not show that the veteran has 
any acquired pathology of the eyes which is attributable to 
active service, including to any injury during service.  In 
this regard, records from the Texas Department of Corrections 
show that in 1972 he had conjunctivitis and also had ocular 
symptoms which had followed recent postservice surgery.  More 
recently, the 2002 VA general medical examination noted that 
he reported that during his most recent incarceration he had 
been told that he might have to some day have surgery for 
recently discovered cataracts.  On the same VA examination he 
reported that he had been told after a 1969 inservice 
evaluation that he had no left eye pathology but might have a 
"lazy" eye.  There is, however, no clinical confirmation of 
a "lazy" left eye at any time.  

Additionally, his complaint of blurred vision in 1999 while 
in the custody of the Texas Department of Corrections was due 
to not having had use of prescription glasses for the last 1 
1/2 years, which as noted were prescribed for a refractive 
error (myopia) which is a development disorder for which 
service connection may not be granted.  

So, in sum, an acquired disorder of the left eye of service 
origin is not shown and, as a result, service connection for 
residuals of a left eye injury is not warranted.  

A Compensable Rating for Malaria

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities -which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

38 C.F.R. § 4.88b, DC 6304, provides that a 100 percent 
evaluation is assigned when there is an active malarial 
disease process.  Thereafter, the residuals are to be rated 
under the appropriate system-such as liver damage.  A note 
to this DC provides that the diagnosis of malaria depends on 
the identification of the malarial parasites in blood smears.  
If the veteran served in an endemic area and presents signs 
and symptoms compatible with malaria, the diagnosis may be 
based on clinical grounds alone.  Relapses must be confirmed 
by the presence of malarial parasites in blood smears.  
Thereafter, rate residuals such as liver or spleen damage 
under the appropriate system.  

Although the SMRs are negative for malaria, the veteran was 
hospitalized beginning in February 1969 at the Ball Memorial 
Hospital for malaria.  Because this was only shortly after 
service discharge, it was presumed that the initial infection 
had occurred while he was in the Republic of Vietnam.  

The veteran did report on VA general medical examination in 
2002 that he first manifested symptoms of malaria during 
service and had been hospitalized during service for malaria, 
and later had relapses in 1969 and 1974.  As noted, however, 
it was in 1969 that he initially manifested symptoms of 
malaria.  Since shortly after military service, the veteran 
has not been hospitalized for a malarial relapse nor have 
there been any blood smears confirming the presence of 
malarial parasites.  So, the diagnosis on VA general medical 
examination in 2002 of malaria with several recurrences was 
made solely on the basis of an incorrect clinical history 
related by the veteran and cannot, absent confirmatory 
clinical evidence establish that the veteran has had any 
relapse since 1969.  

Although the veteran may feel that, at times, he has had a 
recurrence or relapse of malaria, there is virtually no 
clinical evidence indicating he has ever had malarial 
parasites in his blood at any time since 1969.  Moreover, 
there is no clinical evidence of any residual impairment of 
his liver or spleen or of any functional impairment as a 
result of the initial infection.  Accordingly, a compensable 
rating for malaria simply is not warranted in the absence of 
any disabling residuals or an active disease process.

Extra-schedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected malaria 
under the provisions of 38 C.F.R. § 3.321(b)(1).  He has not 
been frequently hospitalized on account of it or that it has 
caused any problems in his potential employability (assuming 
he were not incarcerated).  Consequently, the Board does not 
have to remand this case to the RO for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996). 


ORDER

The application to reopen claims for service connection for 
Buerger's disease; residuals of a head injury and concussion 
with residual headaches, dizziness, and blackouts; and a skin 
disorder, claimed as due to exposure to herbicides is denied.  

Service connection for acute peripheral neuropathy, claimed 
as due to exposure to herbicides, and for residuals of an 
injury of the left eye, to include blurred vision, is denied.  

A compensable evaluation for malaria is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


